*378On a motion for a rehearing, the following opinion was afterwards filed:
Cole, J.
We are entirely clear that the fact of the defendant’s aiding in procuring an abortion was a matter in aggravation of damages. It should properly have been stated in the complaint, for the reasons above given. But if the evidence had been objected to, because it was not set forth in the complaint, an amendment would have obviated the objection. It is argued that it was not a case for an amendment. Why not ? It is said that it would have been a union of distinct and separate causes of action in one count. But suppose no such evidence had been offered on the trial, and nothing said about the defendant aiding in procuring an abortion, could the plaintiff have maintained an independent action for damages on that ground ? It seems to us that he could not. All his claim for loss of service should be included in one action. The fact that the defendant aided and assisted in procuring an abortion only tended to enhance the plaintiff’s damages. The evidence bearing upon that matter, therefore, showed the extent of the plaintiff’s loss; the amount expended in consequence of sickness, for physician’s bills, for nursing, etc., as well as the actual service lost by the parent, attendant upon the wrongful acts of the defendant. The means and arts employed by the defendant also, to accomplish his purpose, were properly proven. 13 Grattan, 573; 14 Pa. St. 282; 20 id. 354; 5 Denio, 367; 21 Wend. 79.
By the Court. — The motion for a rehearing is denied.